ON MOTION FOR REHEARING
BY ORDER OF THE COURT:
We deny the parties’ motions for rehearing, but amend this court’s order of July 1, 1987 to read as follows:
ORDERED that the motion for attorney’s fees filed by Victor K. Rones, Esq. of Marguilies & Rones, P.A., is hereby granted as to appellant Weitzer Moon Lake, Ltd. and pursuant to Rule 9.400(b), Fla.R. App.P., upon remand of this cause the amount thereof shall be assessed by the trial court upon due notice and hearing, subject to review by this court under Rule 9.400(c), Fla.R.App.P., and further
ORDERED the appellee’s November 11, 1986 motion to tax attorney fees and costs against Weitzer Moon Lake, Ltd., is hereby denied, and granted and remanded as to Fidelity and Deposit Company of Maryland, Inc.